Citation Nr: 1544578	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-06 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach and intestinal condition, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches with dizziness, to include as secondary to PTSD.

3.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Felix Babauta


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.

At the Board hearing, the Veteran waived consideration by the agency or original jurisdiction (AOJ) of any new evidence received since the December 2012 Statement of the Case (SOC).  See 38 C.F.R. § 20.1304 (2015).

The Veteran's representative, Mr. Babauta, is not accredited to represent claimants before VA.  However, in June 2012, the Agent and Attorney Fee Coordinator (AAFC) at the RO noted in the claims file that the representation by Mr. Babauta has been acknowledged as authorized on a one-time basis (for no fee) under the provisions of 38 C.F.R. § 14.1630.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for calve and ankle pain; service connection for peripheral vascular disease of the lower extremities secondary to diabetes mellitus; whether there was clear and unmistakable error (CUE) in a September 1988 rating decision that denied service connection for tinnitus, malaria, heart disease, and a left eye skin tag; whether there was CUE in a September 1988 rating decision that assigned noncompensable ratings for right elbow tendonitis, left lower extremity shin splints, hearing loss, sinusitis and bronchitis; and entitlement to increased ratings for right elbow tendonitis, left lower extremity shin splints, hearing loss, sinusitis and bronchitis, have been raised by the record, but have not been adjudicated by the AOJ.  See Form 9, March 2013; Correspondence, March 2011 (vascular disease), November 2011 (hypertension rating claim), July 2015.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A.  Stomach/Intestinal Condition and Headaches with Dizziness

The Veteran served on active duty from March 1964 to April 1988, including service in Vietnam during the Vietnam era.  He claims that he has a stomach and intestinal condition, and headaches with dizziness, due to his active service.  In the alternative, he asserts these conditions are secondary to his service-connected PTSD.  See Board hearing transcript at 9-10.

A January 2010 VA examination was scheduled, but the Veteran requested it be rescheduled.  The examination was ultimately rescheduled for October 2012, but the Veteran failed to report.  See VA medical center report, October 2012; see also Rating Decision, March 2010.  The Veteran has not alleged any good cause for his failure to report.

The Board acknowledges that 38 C.F.R. § 3.655 generally provides that when a claimant, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  

However, in this particular case, the Board notes that there is no record of any notice to the Veteran of the scheduled date, time, and location of the October 2012 VA examination.  Thus, it is unclear whether the Veteran was properly notified of the VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing the CAVC decision involving a presumption of regularity in notification of VA examinations).  It is also unclear whether he was notified of the consequences for failure to appear without good cause.  Therefore, in light of the above, this matter should be remanded so that the Veteran may be afforded another opportunity to appear for a VA examination to determine the nature and etiology of his claimed stomach and intestinal condition, and his claimed headaches with dizziness.

In addition, the Board notes that since the Veteran filed his April 2009 claim, none of his VA treatment records have been associated with the claims file.  In fact, the claims file only includes a few private treatment records from the Family Health Center dated to March 2008.  Therefore, on remand, any outstanding VA treatment records dated since 2009 relating to the Veteran's claims should be associated with the claims file.  Also, the Veteran should be asked to identify all relevant private treatment relating to his claims so that any outstanding private treatment records may also be obtained.

B.  Diabetes and Peripheral Neuropathy

The Veteran also claims entitlement to service connection for diabetes mellitus due to herbicide exposure during his service in Vietnam.  He also claims service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.

As an initial matter, as noted above, the Veteran's service records show that he served in Vietnam during the Vietnam era.  See, e.g., DD Form 214, January 1978.  Therefore, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Also, private medical records reflect that he has been diagnosed with diabetes mellitus, which is among those diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be awarded due to herbicide exposure.

However, these matters have not yet been appealed to the Board.  Rather, an April 2010 rating decision denied the claims, and the Veteran's representative filed a March 2011 notice of disagreement.  Although the Board acknowledges that in June 2012, the RO sent a notice to the Veteran that the March 2011 notice of disagreement could not be accepted because his representative was not accredited, the AAFC later documented in the claims file (on top of a copy of that letter) that the Veteran's representative was in fact considered to be authorized under the provisions of 38 C.F.R. § 14.1630 on a one-time basis (for no fee), including with regard to that particular March 2011 notice of disagreement.  No statement of the case (SOC), however, has been issued.  Therefore, this matter should be remanded so that the RO may issue a SOC on these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

C.  PTSD

A December 2012 rating decision awarded service connection for PTSD and assigned a 30 percent rating, effective April 9, 2009.  The Veteran filed a March 2013 notice of disagreement seeking a higher initial rating.  No SOC, however, has been issued.  Therefore, this matter should also be remanded so that the Veteran may be afforded a SOC.  See Manlincon, 12 Vet. App. At 240-41.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood, 10 Vet. App. At 97.

D.  TDIU

The Veteran asserts entitlement to a TDIU, mostly due to his service-connected PTSD and bilateral hearing loss.  See, e.g., Form 21-8940, March 2011, Correspondence, November 2011.  He has reported not working since December 1999.

As an initial matter, the Veteran is presently service-connected for PTSD (30 percent, effective April 9, 2009), hypertension (10 percent), hearing loss (zero percent), right elbow tendonitis (zero percent), left lower extremity shin splints (zero percent), sinusitis (zero percent), and bronchitis (zero percent).  His combined rating is 10 percent prior to April 9, 2009, and 40 percent thereafter.

The Board notes that the schedular criteria of having at least one disability rated as 60 percent disabling, or having a combined rating of 70 percent with at least one disability rated as 40 percent disabling, have not been met.  See 38 C.F.R. § 4.16(a) (2015).  Even so, the Board is cognizant that "rating boards should submit to the Director, C&P Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a)."  38 C.F.R. § 4.16(b).

Although the Veteran failed to appear to October 2012 VA examinations, including general medical, psychological, and audiological, there is no record of any notice of the date, time, and location of the examinations having been sent to the Veteran, or any explanation of the consequences of his failure to appear.  Therefore, on remand, the Veteran should be afforded another opportunity for a VA examination for his TDIU claim to address the effect of his service-connected disabilities, particularly his PTSD and bilateral hearing loss, on his ability to perform occupational tasks in a work like setting.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Also, the Veteran submitted a February 2011 psychological evaluation from Dr. S.L. in which Dr. S.L. noted that the Veteran's PTSD caused "significant" occupational and social impairment.  On remand, any outstanding private treatment records from Dr. S.L. dated since 2009 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's VA treatment records dated since 2009.

Also, ask the Veteran to identify any private treatment records dated since 2009 relating to his stomach/intestinal, headaches with dizziness, and TDIU claims (including relating to psychological treatment since 2009).  Associate with the claims file any records identified.  In that regard, ask him if he has had any treatment by Dr. S.L. since 2009.

2.  After the above development has been completed, schedule a VA examination to address whether it is "at least as likely as not" (a 50-50 probability or higher) that the Veteran has a stomach and intestinal condition, and headaches with dizziness, that are related to his active service or, in the alternative, that are caused or aggravated (beyond the natural progression of the disease) by his service-connected PTSD.  The claims file, including a list of the Veteran's service-connected disabilities, must be made available to the examiner for review.  The examiner should also be requested to describe the effect of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be provided to the examiner for review, and the examiner should note it has been reviewed.

3.  Issue the Veteran an SOC with regard to the issues of entitlement to service connection for diabetes mellitus due to herbicide exposure; service connection for peripheral neuropathy secondary to diabetes mellitus; and entitlement to an initial rating in excess of 30 percent for PTSD.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Then, readjudicate the Veteran's remaining claims.  As to the TDIU claim, consider whether a referral for extraschedular consideration is warranted.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

